[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] SUPPLEMENTAL ORDER
On the basis of the information and representations provided to the court on February 22, 1999, the court hereby suspends the fathers visitation until there have been at least four, Saturday counseling sessions between the father and the minor child as contemplated by the courts order of July 28, 1998. The therapist shall be informed that the sessions are not privileged because they may raise issues which may be reported to the court. The counseling sessions shall take place in Connecticut and shall be paid for by the father to the extent not covered by insurance. The mother shall transport the child to and from Connecticut for these counseling sessions. The specific arrangements of the counseling sessions shall be arranged by the parties through the attorney for the child. The parties may mutually agree to change the therapist or the time or location of the sessions within Connecticut, but in the absence of an agreement, the sessions shall take place in accordance with the courts orders. The CT Page 2601 therapy sessions shall be directed to help restore the communication and the relationship between the father and the minor child with the expectation that visitation will resume on a schedule consistent with the courts earlier orders, however, after the four sessions the parties shall have leave to address the visitation schedule further. The case is scheduled for a status conference on April 12, 1999 at 9:30 a.m. and the parties are directed to appear.
So ordered. February 24, 1999.
Stevens, J.